
	
		IB
		Union Calendar No. 365
		112th CONGRESS
		2d Session
		H. R. 5858
		[Report No.
		  112–517]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 29, 2012
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			June 5, 2012
			Additional sponsor: Mrs.
			 Black
		
		
			June 5, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 29, 2012
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to improve health savings accounts, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Health Savings Accounts
			 Improvements Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Saver’s credit for contributions to
				health savings accounts.
					Sec. 3. Special rule for certain medical
				expenses incurred before establishment of account.
					Sec. 4. Allow both spouses to make catch-up
				contributions to the same health savings account.
					Sec. 5. Individuals eligible for veterans
				benefits for a service-connected disability.
					Sec. 6. Distributions by certain early retirees
				for health coverage treated as qualified medical expense.
				
			2.Saver’s credit for
			 contributions to health savings accounts
			(a)Allowance of
			 creditSubsection (a) of
			 section 25B of the Internal Revenue Code of 1986 is amended by inserting
			 aggregate qualified HSA contributions and after so much
			 of the.
			(b)Qualified HSA
			 contributionsSubsection (d) of section 25B of such Code is
			 amended by redesignating paragraph (2) as paragraph (3) and by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Qualified HSA
				contributionsThe term
				qualified HSA contribution means, with respect to any taxable
				year, any contribution to a health savings account (as defined in section
				223(d)(1)) if—
						(A)such contribution is
				allowable as a deduction to the taxpayer under section 223(a) for such taxable
				year, or
						(B)such contribution is made
				by an employer of the taxpayer at the election of the taxpayer under a
				cafeteria plan (as defined in section 125(d)) and is not includible in the
				gross income of the taxpayer by reason of section
				125.
						.
			(c)Reporting of HSA
			 elective contributionsParagraph (12) of section 6051(a) of such
			 Code is amended to read as follows:
				
					(12)the total amount contributed to health
				savings accounts (as defined in section 223(d)) of the employee or the
				employee’s spouse and the portion of such total amount contributed at the
				election of the employee under any cafeteria plan (as defined in section
				125(d)),
					.
			(d)Conforming
			 amendmentsSection 25B(d)(3)
			 of such Code, as redesignated by subsection (b), is amended—
				(1)by striking the first
			 sentence of subparagraph (A) and inserting the following: The aggregate
			 qualified retirement savings contributions determined under paragraph (1) and
			 qualified HSA contributions determined under paragraph (2) shall be reduced
			 (but not below zero) by the aggregate distributions received by the individual
			 during the testing period from any entity of a type to which contributions
			 under paragraph (1) or paragraph (2) (as the case may be) may be made.,
			 and
				(2)by inserting
			 223(f)(1) or (3), after section 72(p), in
			 subparagraph (C)(i).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Special rule for certain
			 medical expenses incurred before establishment of account
			(a)In
			 generalParagraph (2) of
			 section 223(d) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(D)Treatment of certain
				medical expenses incurred before establishment of accountIf a health savings account is established
				during the 60-day period beginning on the date that coverage of the account
				beneficiary under a high deductible health plan begins, then, solely for
				purposes of determining whether an amount paid is used for a qualified medical
				expense, such account shall be treated as having been established on the date
				that such coverage
				begins.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to coverage beginning after the date of the enactment of this Act.
			4.Allow both spouses to
			 make catch-up contributions to the same health savings account
			(a)In
			 generalParagraph (5) of
			 section 223(b) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(5)Special rule for
				married individuals with family coverage
						(A)In
				generalIn the case of individuals who are married to each other,
				if both spouses are eligible individuals and either spouse has family coverage
				under a high deductible health plan as of the first day of any month—
							(i)the limitation under
				paragraph (1) shall be applied by not taking into account any other high
				deductible health plan coverage of either spouse (and if such spouses both have
				family coverage under separate high deductible health plans, only one such
				coverage shall be taken into account),
							(ii)such limitation (after
				application of clause (i)) shall be reduced by the aggregate amount paid to
				Archer MSAs of such spouses for the taxable year, and
							(iii)such limitation (after
				application of clauses (i) and (ii)) shall be divided equally between such
				spouses unless they agree on a different division.
							(B)Treatment of additional
				contribution amountsIf both spouses referred to in subparagraph
				(A) have attained age 55 before the close of the taxable year, the limitation
				referred to in subparagraph (A)(iii) which is subject to division between the
				spouses shall include the additional contribution amounts determined under
				paragraph (3) for both spouses. In any other case, any additional contribution
				amount determined under paragraph (3) shall not be taken into account under
				subparagraph (A)(iii) and shall not be subject to division between the
				spouses.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			5.Individuals eligible for
			 veterans benefits for a service-connected disability
			(a)In
			 generalParagraph (1) of
			 section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(C)Special rule for
				individuals eligible for certain veterans benefitsAn individual
				shall not fail to be treated as an eligible individual for any period merely
				because the individual receives hospital care or medical services under any law
				administered by the Secretary of Veterans Affairs for a service-connected
				disability (within the meaning of section 101(16) of title 38, United States
				Code).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to months
			 beginning after December 31, 2012.
			6.Distributions by certain
			 early retirees for health coverage treated as qualified medical
			 expense
			(a)In
			 generalSubparagraph (C) of
			 section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following new clause:
				
					(v)in the case of an account beneficiary who
				has attained age 55 but not the age specified in section 1811 of the Social
				Security Act, any group health plan (as defined in section 5000(b)(1)) in which
				such account beneficiary is enrolled by reason of being a former employee or a
				surviving spouse of a former
				employee.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid for coverage for periods after December 31, 2012.
			
	
		June 5, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
